Citation Nr: 1531285	
Decision Date: 07/22/15    Archive Date: 08/05/15

DOCKET NO.  15-09 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety, and depression, and to include as secondary to a service-connected disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel
INTRODUCTION

The Veteran served on active duty from March 1976 to March 1980. 

This case is before the Board of Veterans' Appeals (Board) on appeal from a rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

All documents on the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) have been reviewed, including the transcript of the June 2015 Board hearing presided over by the undersigned Veterans Law Judge.  

The issue of entitlement to an increased rating for the service-connected skin disability has been raised by the record in a November 2014 Veteran statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this matter, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

REMAND

The Veteran contends that she has a psychiatric disorder that is related to an in-service sexual assault or is secondary to a service-connected disability.  See e.g., May 2013 Form 21-0781a; June 2015 Board hearing transcript (arguing that psychiatric disorder is secondary to service-connected skin disability).  The Board also notes that there is medical evidence that tends to show that a psychiatric disorder may be secondary to the service-connected gastrointestinal disability.  See April 2008 medical opinion (noting symptoms of gastrointestinal disability are distressing).  The Veteran has been diagnosed with PTSD, anxiety, and depressive disorder during the current appeal period.  See e.g., February 2014 private medical opinion and November 2013 treatment record by Dr. K. P.; July 2014 VA treatment records.   
Regarding the Veteran's reported in-service sexual assault, because the Veteran's lay statements are not enough to establish the occurrence of the in-service sexual assault, credible corroborating evidence is needed.  38 C.F.R. § 3.304(f)(5).  The Veteran has submitted lay statements from her sisters testifying as to changes in her behavior after service as compared to prior to service.  Based on these lay statements and the Veteran's recurrent reporting of an in-service sexual assault in the medical evidence, the Board finds the Veteran's account of the sexual assault to be sufficiently plausible to warrant further development.  In part because the occurrence of the alleged in-service sexual assault is not corroborated, it is unclear whether the Veteran's alleged PTSD is related to the reported in-service stressor.  See 38 C.F.R. § 3.304(f).  In claims for PTSD based on personal assault, an after-the fact medical nexus opinion can serve as the credible supporting evidence of the reported stressor.  Menegassi v. Shinseki, 638 F.3d 1379, 1383 (Fed. Cir. 2012); Bradford v. Nicholson, 20 Vet. App. 200, 207 (2006).  For these reasons, a VA medical examination is warranted to determine whether the Veteran has had PTSD at any point during the current appeal period, whether the reported stressor of a sexual assault occurred in service, and whether PTSD is related to the reported in-service stressor.  See 38 C.F.R. § 3.304(f)(5); McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).   

The Veteran was last afforded a VA psychiatric examination in September 2014 in which the examiner diagnosed the Veteran with unspecified depressive disorder and stated that the Veteran does not have more than one mental disorder diagnosed.  However, the examiner did not reconcile this opinion with the Veteran's diagnoses of anxiety and PTSD rendered during the appeal period.  The September 2014 VA examiner also opined that the Veteran's depressive disorder is not caused or aggravated by her skin disability.  However, this opinion is inadequate as it does not address whether the Veteran's other diagnosed mental disorders are secondary to the skin disability, and the examiner did not reconcile this opinion with the evidence of record that tends to show that the Veteran's skin disability causes the Veteran psychological distress and anxiety.  See e.g., November 1999 VA examination; June 2015 Board hearing transcript at p. 8-12.  Further, it is unclear whether the Veteran's psychiatric disorder is caused or aggravated by the Veteran's gastrointestinal disability.  Accordingly, the Veteran's VA medical examination should address the nature and etiology of a psychiatric disorder, to include as secondary to a service-connected disability.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).      

The record reflects that the Veteran is in receipt of disability benefits from the Social Security Administration for a disability having to do with head trauma, and that the Veteran has applied for workers compensation benefits for this same head injury, and attempts should be made to obtain records pertaining to the same.  See 38 C.F.R. § 3.159; see e.g., September 2014 VA examination.  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that she provide information regarding any outstanding records relevant to her mental health, to include the following:

a. Updated private treatment records from Dr. K. P./ Neighborhood Involvement Program dating after November 19, 2013.  

b. Treatment records dating from 2002-2004.  See November 2013 treatment record from Dr. K. P. (noting that Veteran first went to therapy between 2002-2004).  

c. Treatment records pertaining to the Veteran's hospitalizations for mental health concerns in 2005.  See id.  

d. Treatment records from 2005 to 2008 from a psychiatrist in Philadelphia.  See June 2015 Board hearing transcript at p. 12.  

e. Treatment records from 2010 to 2011 from a psychologist in Minnesota.  See id. at p. 17. 
f. Records associated with the Veteran's workers' compensation claim.  

g. Any other relevant private treatment provider. 

Ask the Veteran to authorize the release of any identified outstanding non-VA medical records.  All attempts to fulfill this development should be documented in the claims file.

2. Request, directly from the Social Security Administration, complete copies of any determination on a claim for disability benefits from that agency as well as the records, including medical records, considered in adjudicating the claim.  All attempts to fulfill this development should be documented in the claims file. 

3. Obtain outstanding VA treatment records, to include records from January 2008 to August 2009, from September 2013 to February 2014, and from April 2015 to present.  See June 2015 Board hearing transcript at p. 12.  

Also obtain VA treatment records from the Reno VAMC from 2004 to 2005.  See id. at p. 11-12.  

4. After completing the above development, schedule the Veteran for a VA psychiatric examination by a VA psychiatrist or psychologist to determine the nature and etiology of an acquired psychiatric disorder.  Make the claims file available to the examiner for review of the case.  The examiner is asked to review the case and note that this case review took place.  

(a) The examiner is asked to provide an opinion as to the nature and diagnosis(es) of the Veteran's psychiatric disorder.  

The examiner is asked to specifically address whether the Veteran has had PTSD at any point during the appeal period (from January 2013 to present).  In so doing, the examiner is asked to reconcile Dr. K. P.'s diagnosis of PTSD with the conflicting medical evidence of record.  See e.g., November 2013 treatment record and February 2014 medical opinion; cf. October 2013 VA examination.  

The examiner is reminded that the DSM-IV criteria applies in the case.  

The examiner's attention is invited to the diagnoses of PTSD, anxiety, and depressive disorder rendered  during the current appeal period.  See e.g., February 2014 private medical opinion and November 2013 treatment record by Dr. K. P.; July 2014 VA treatment records.   

(b) If the Veteran has a diagnosis of PTSD during the appeal period, the examiner is asked to provide an opinion as to whether it is at least as likely as not (probability of 50 percent) that the Veteran's alleged in-service stressor of a military sexual trauma actually occurred.   

If, and only if, the examiner determines that the alleged in-service stressor actually occurred, provide an opinion as to whether it is at least as likely as not (probability of 50 percent) that the Veteran's PTSD is etiologically related to the in-service stressor.

For purposes of these opinions, the examiner's attention is invited to the submitted lay statements that testify as to the changes in the Veteran's behavior during and after service as compared to before service, to the Veteran's reports of self-medicating with alcohol and increasing her work habits after the stressor happened, and to the service personnel records showing the Veteran's work habits.  See e.g., March 2014 and July 2014 statements from Veteran's sisters; June 2015 Board hearing at p. 5.  

Note that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's and her sister's lay contentions must be considered and weighed in making the determination as to whether it is as likely as not that the assault happened in service.

(c) regarding any diagnosed psychiatric disorder other than PTSD, the examiner is asked to provide an opinion as to whether it is at least as likely as not (probability of 50 percent) that any such psychiatric disorder is etiologically related to service.

(d) If any diagnosed psychiatric disorder is not related to service, provide an opinion as to whether it is at least as likely as not (probability of 50 percent) that such psychiatric disorder was caused by the service-connected skin disability or gastrointestinal disability, to include as due to psychological distress therefrom.    

If any diagnosed psychiatric disorder is not related to service and was not caused by the skin or gastrointestinal disabilities, provide an opinion as to whether it is at least as likely as not (probability of 50 percent) that such psychiatric disorder was aggravated (i.e., permanently worsened) beyond the natural progress by the service-connected skin disability or gastrointestinal disability, to include as due to psychological distress therefrom. 

If aggravation is found, the examiner should address the following medical issues: 

a. the baseline manifestations of the Veteran's psychiatric disorder found prior to aggravation; and 

b.  the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected disability.   

For purposes of these opinions, the examiner's particular attention is invited to the following:

a. The November 1999 VA examination (noting psychological distress secondary to the skin disability).

b. The April 2008 medical opinion (noting symptoms of gastrointestinal disability are distressing).

c. The Veteran's reports as to psychological symptoms, to include anxiety, that begin after manifestation of her skin disability.  See e.g., June 2015 Board hearing transcript at p. 8-12, 14-15 (reporting that she was self-conscious, her self-esteem was affected, anxiety and depression; reporting how her skin disability affects her relationships); July 2014 VA treatment record; July 2000 RO hearing transcript at p. 8-9 (reporting how her skin disability caused embarrassment).  

d. Lay statements testifying as to the Veteran's behavioral changes after manifestation of her skin disability.  See e.g., March 2014 and July 2014 statements from Veteran's sisters.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

The examiner is reminded that service connection does not require that an in-service occurrence or a service-connected disability be the sole cause for a psychiatric disorder.  

Note that the September 2014 VA medical opinion is inadequate because the examiner did not reconcile the diagnosis of only depressive disorder with the Veteran's diagnoses of anxiety and PTSD rendered during the appeal period.  Also, the examiner's opinion that the Veteran's depressive disorder is not caused or aggravated by her skin disability is inadequate as it does not address whether the Veteran's other diagnosed psychiatric disorders are secondary to the skin disability, and the examiner did not reconcile this opinion with the evidence of record that tends to show that the Veteran's skin disability causes the Veteran psychological distress and anxiety.  

5. Afterwards, readjudicate the claim on appeal.  If the matter is not resolved to the Veteran's satisfaction, furnish the Veteran and her representative a supplemental statement of the case and provide an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

